Citation Nr: 1133737	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for degenerative changes of the right foot (right foot disability).

2.  Entitlement to service connection for melanoma of the back.  



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not shown to have a right foot disability attributable to his period of active duty.

3.  The Veteran is not shown to have melanoma of the back attributable to his period of active duty.  


CONCLUSION OF LAW

1.  Right foot disability was neither caused, nor worsened by service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Melanoma was neither caused, nor worsened by service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In a letter dated in March 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the March 2008 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the March 2008 notice was given prior to the appealed AOJ decision, dated in June 2008.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board even though he declined to do so.  The Veteran was originally scheduled to appear for a Travel Board hearing in June 2011, but in May 2011 submission, the Veteran withdrew his hearing request.

Additionally, given the evidence of record, the Board finds that a VA medical examination is not necessary.  Under applicable criteria, an examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

In this case, the evidence shows that the Veteran's right foot problems and melanoma of the back were not present during his active service or within the first post-service year.  Rather, the record shows that he was first diagnosed as having these conditions many years after service separation.  Additionally, the record contains no indication that the Veteran's current right foot problems and melanoma of the back are causally related to his active service or any incident therein.  Given these facts, the Board finds that an examination is not necessary.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon, 20 Vet. App. at 83.

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  


Service connection 

The Veteran contends that his right foot disability and melanoma of the back are related to his military service.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Arthritis and malignant tumors are deemed to be a chronic diseases under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the diseases are manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

The Veteran's service treatment records (STRs) are completely devoid of any complaints related to the right foot, nor do they reflect complaints of any sunburn or melanoma.  Discharge medical examination, dated in January 1952, was devoid of any findings related to his right foot and melanoma.  

The Veteran was first treated for melanoma in 2003 when a lesion was excised, and it was noted to be melanoma in a December 2003 VA treatment record.  He has not undergone any treatment for melanoma since, nor has he contended that he was treated for melanoma between discharge from service and his 2003 diagnosis.  The Veteran stated that he was severely sunburned while stationed in Florida during service, and he feels this led to his melanoma.  

The Veteran was first treated for right foot complaints in January 2008.  He reported being hit in the right foot with a piece of a helicopter.  The onset of the severe right foot pain was within the past month.  X-rays revealed minimal degenerative changes in the right foot, but without obvious posttraumatic changes.  

In the Veteran's July 2008 notice of disagreement, he indicated that he injured his right foot in 1951 when a piece of wood went through his shoe and into his foot.  He recalled pulling it out and going to the medical facility.  He indicated that he was treated with penicillin, but was not placed on light duty.  STRs do not reflect any treatment for a right foot disability.  

The Board notes at this juncture that the Veteran is competent, as a layman, to report that as to which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to offer his medical opinion as to cause or etiology of the claimed disability-such as his assertion that a sunburn during service caused his melanoma of the back, as there is no evidence of record that the Veteran has specialized medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opinion on matter requiring medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Upon careful review of the evidence of record, the Board finds that the Veteran is certainly competent to report treatment for an injury to the right foot and experiencing a sunburn during service, but finds his statements not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board is responsible for assessing the credibility of witnesses and, based on its observations of the Veteran's testimony and the substance of this testimony, considered with the other evidence of record, the Board finds that the Veteran on this point is not credible.  Caluza v. Brown, 7 Vet. App. at 511.  There is no evidence of record to show that the Veteran suffered either a severe sunburn or right foot injury in service.  Induction and separation medical examinations, as well as the STRs from his one year in service, show no treatment for anything related to his right foot or skin.  Additionally, in the course of the appeal, the Veteran has provided two differing accounts of his injury to the right foot-first, that a helicopter piece stuck his right foot, and second, a piece of wood went through his shoe and into his foot.  The evidence of record does not show that the Veteran was treated for either claimed disabilities within a year of service or for many years after service separation.  The relevant VA treatment records show that the Veteran was treated for melanoma of the back in 2003, and degenerative changes of the right foot in 2008.  These treatment occurred over 50 years following discharge from service.  Further, the Veteran has not contended that he experienced symptoms associated with the claimed right foot disability and melanoma from service separation until his diagnoses in the 2000s.  There are simply no clinical records to support the Veteran's contentions that his right foot disability and melanoma are in any way related to his military service.  

Upon review of the evidence of record, the Board finds that the Veteran's is not entitled to service connection for a right foot disability and melanoma on a presumptive basis.  As noted above, the first post-service treatment for both was over 50 years following discharge from service.  

The Board also finds that STRs kept during the course of the Veteran's short time spent in service, as well as the post-service VA treatment records, are of more probative value than the Veteran's statements that injured his right foot in service and experienced a severe sunburn.  As such, the Board finds that the probative evidence of record shows that the Veteran did not experience a right foot injury (either due to wood or a helicopter piece) or a severe sunburn during service.  Additionally, there is absolutely no clinical evidence showing any relationship between the Veteran's current problems associated with the right foot and treatment for melanoma and his military service.  Absent a finding of a current right foot disability and melanoma related to the Veteran's service, service connection for both is also denied on a direct basis.



ORDER

Service connection for a right foot disability is denied.

Service connection for melanoma of the back is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


